Citation Nr: 0827820	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
hypertension with chronic renal insufficiency associated with 
acute meningitis, recovered.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to August 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Chicago, Illinois Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran and his representative have limited the appeal to the 
issue on the front page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The issues of an increased rating for acute meningitis, 
recovered, and entitlement to total disability rating based 
on individual unemployability (TDIU) have been raised.  The 
Board refers these matters to the RO for appropriate action.


REMAND

In a July 2002 rating decision, service connection was 
granted for renal insufficiency and a 30 percent rating was 
assigned effective May 2001, under Diagnostic Code (DC) 7541.  
In a September 2002 rating decision, service connection was 
granted for hypertension and a 10 percent rating was assigned 
effective April 2000, under DC 7101.  In a January 2004 
rating decision, the RO determined that the veteran's renal 
insufficiency and hypertension should be rated together.  The 
RO assigned a 30 percent rating for hypertension with chronic 
renal insufficiency associated with acute meningitis, 
recovered, effective December 1999, under DC 7101-7541.

The veteran maintains that a higher evaluation is warranted.  
In An April 2005 statement, the veteran indicates that his 
disability has worsened.  In the representative's informal 
hearing presentation, a current examination was requested due 
in part to a worsening of symptoms.  

As the veteran has asserted that his service-connected 
disability has worsened since his last examination, he should 
be afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  Additionally, the VA's duty to 
assist the veteran includes informing him of which evidence 
VA will provide and which evidence claimant is to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).

The veteran was sent a VCAA letter pertaining to service 
connection for hypertension; however, this letter was issued 
after service connection had already been established.  
Accordingly, the appropriate actions should be taken to 
ensure that the directives of VCAA have been followed. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

2.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, if 
indicated, should be accomplished.  The 
examiner should determine if the veteran 
has renal dysfunction with constant 
albuminuria with some edema; or, definite 
decrease in kidney function; or, 
diastolic pressure predominantly 120 or 
more.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

